        Case 2:17-cr-00129-APG-GWF Document 65 Filed 06/01/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
 7                        UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
10   United States of America,                    Case No. 2:17-cr-00129-APG-GWF
11                Plaintiff,                      First Stipulation to Continue
                                                  Revocation Hearing
12         v.
13   Isaiah Martell-Perkins,
14                Defendant.
15
16         The parties request that this Court vacate the June 2, 2020, revocation
17   hearing for at least 90 days because:
18         1.     Martell-Perkins is in custody and agrees to the continuance;
19         2.     Martell-Perkins wishes to appear in person at the final revocation
20   hearing, which is not possible at this time; and
21         3.     The parties have negotiated a resolution for ten months in custody
22   with no supervision to follow, so Martell-Perkins will not be prejudiced by this
23   delay because it will not result in additional imprisonment.
24
25
26
      Case 2:17-cr-00129-APG-GWF Document 65 Filed 06/01/20 Page 2 of 3




 1        DATED: June 1, 2020.
 2
     Rene L. Valladares                  Nicholas A. Trutanich
 3   Federal Public Defender             United States Attorney

 4     /s/ Erin Gettel                     /s/ Melanee Smith
     By_____________________________     By_____________________________
 5
     Erin Gettel                         Melanee Smith
 6   Assistant Federal Public Defender   Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                         2
        Case 2:17-cr-00129-APG-GWF Document 65 Filed 06/01/20 Page 3 of 3




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
                                                   Case No. 2:17-cr-00129-APG-GWF
 4   United States of America,

                  Plaintiff,                       Order Granting First Stipulation
 5
                                                   to Continue Revocation Hearing
 6         v.

 7   Isaiah Martell-Perkins,

 8                Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to continue the revocation hearing.
12
           IT IS THEREFORE ORDERED that the revocation hearing currently
13
     scheduled for June 2, 2020, at 3:00 p.m. is vacated and continued to September
14
     2, 2020 at 9:30 a.m. in Courtroom 6C.
15
           DATED: June 1st, 2020.
16
17
18                                           Andrew P. Gordon
                                             United States District Judge
19
20
21
22
23
24
25
26
                                               3
